DETAILED ACTION
The Request for Continued Examination (RCE) filed 01/07/21 has been entered.  Claims 1-7 are currently pending, with claim 8 being cancelled.  In light of Applicant’s argument and the amendments, the previous objection and 103 rejection are withdrawn.  However, revised parallel section 103 rejections of all pending claims are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTION #1: Aymar in view of Thomas 
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aymar (U.S. Patent No. 7,270,222) in view of Thomas (U.S. Patent No. 1,313,763).  Aymar is directed to an externally adjustable internal bypass shock absorber.  See Abstract.  Thomas is directed to a shock absorber.  See Abstract.  
Claim 1: Aymar discloses a vehicle suspension damper [Figs. 15, 17] comprising: a cylinder (36) and a piston assembly (34, 52), wherein said piston assembly comprises a piston (52) having a first side and a second side (above and below 52), said piston including a flow path formed through said piston [see col. 6, lines 43-45 (“piston 52 has a plurality of bore holes”)]; a working fluid within said cylinder [see Abstract (“hydraulic”)]; a bypass cylinder (40) surrounding said cylinder and defining a bypass channel (38) having a central axis, said bypass channel providing a path for said working fluid to travel from said first side of said piston to said second side of said piston without traversing said flow path formed through said piston during a compression stroke of said piston [see Figs. 15, 17 (via ports 100, 101 into 38 and past check valves 50)]; an adjustable bypass port (100, 101) fluidly coupling an interior of said cylinder and said bypass channel; and a bypass valve (70) slidably disposed within said cylindrical bypass channel, said bypass valve configured for, upon actuation of an actuator (76) coupled with said bypass valve, adjusting a flow of said working fluid through said adjustable bypass port.  See Figs. 14-17.  
Aymar discloses all the limitations of this claim except that the bypass channel central axis is not “colinear with a central axis of the cylinder.”    Thomas similarly discloses a shock absorber [Fig. 1] with a piston assembly (13, 12) in coaxial tubes (5, 6) and a bypass valve (23) for adjusting flow through a bypass port (21, 22, 19a) fluidly coupling the tubes with a cylindrical bypass channel (7), wherein the coaxial tubes share a central axis.  See Fig. 2. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to replace the Aymar side-mounted bypass tubes (38) with the single coaxial bypass tube of Thomas because it is merely a design choice, and it is very well-known in the art to use concentric double-tube cylinders because of the simplicity of design, which may be cheaper and easier to manufacture.  In addition, Aymar explicitly contemplates varying the number of bypass channels to be “fewer” than four, hence a single channel like the one in Thomas is suggested and further supports the modification.  See col. 4, lines 57-59. 
Claim 2: Aymar discloses that said bypass valve further comprises: a threaded plug (68 or 77) coupled with said actuator, wherein said threaded plug is configured for being angularly displaced within said cylindrical bypass channel about a longitudinal axis of said threaded plug relative to said piston in response to an operation of said actuator; a rod (70) disposed adjacent to said threaded plug, wherein said rod is configured for moving along said longitudinal axis within said cylindrical bypass channel in response to an angular displacement experienced by said threaded plug; and a sleeve (76) coupled to said rod and extending from said rod along the same longitudinal axis as said rod, wherein said sleeve is configured for moving along said longitudinal axis within said cylindrical bypass channel in response to said moving by said rod, wherein said sleeve provides an adjustment to said flow of said working fluid through said adjustable bypass port.  See Figs. 5-10A, 15, 17.  Thomas also discloses this feature, with a threaded plug (28), rod (26) and sleeve (23).  See Figs. 1, 2. 
Claim 3: Aymar discloses that said actuator comprises a thumb wheel (knob on 76) secured onto said threaded plug.  See Figs. 1, 2.   Thomas also discloses this feature.  See Figs. 1, 2 (knob on 28). 
Claim 4: Aymar discloses that said adjusting said flow of said working fluid through said adjustable bypass port comprises: a closure of said adjustable bypass port, thereby stopping said flow of said working fluid.  See Figs. 15, 17.  Thomas also discloses this feature, varying the position of wedge member 78.  See Fig. 1 (23 fully closing 21, 22 and 19a).  
Claim 5: Aymar discloses that said adjusting said flow of said working fluid through said adjustable bypass port comprises: fully opening of said adjustable bypass port, thereby allowing said flow of said working fluid.  See Figs. 15, 17.  Thomas also discloses this feature.  See Fig. 1.
Claim 6: Aymar discloses said adjusting said flow of said working fluid through said adjustable bypass port comprises: partially opening of said adjustable bypass port, thereby enabling a partial flow of said working fluid.  Thomas also discloses this feature, varying the position of wedge member 78.  See Fig. 1 (23 partially obstructing 21, 22 and 19a).  
Claim 7: Aymar discloses that said actuator further comprises: a remotely operable actuator which extends to a position outside of said vehicle suspension damper, such that said remotely operable actuator is enabled to be turned from said outside of said vehicle suspension damper.  See Figs. 15, 17. Thomas also discloses this feature.  See Fig. 1 (knob on 28).

REJECTION #2: Thomas in view of Aymar
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Aymar. 
Claim 1: Thomas discloses a vehicle suspension damper [Figs. 1, 2] comprising: a cylinder (5) and a piston assembly (12, 13), wherein said piston assembly comprises a piston (13) having a first side and a second side (above and below 13); a working fluid within said cylinder [see page 1, line 75 (“fluid”)]; a bypass cylinder (6) surrounding said cylinder and defining a bypass channel (7) having a central axis which is approximately collinear with a central axis of said cylinder, said bypass channel providing a path for said working fluid to travel from said first side of said piston to said second side of said piston without traversing said flow path formed through said piston during a compression stroke of said piston [see Figs. 1, 2 (via ports 20, 20a, 32, 33 into 7 and past ports 19, 19a, 21, 22)]; an adjustable bypass port (19-22, 32-33) fluidly coupling an interior of said cylinder and said bypass channel; and a bypass valve (23) slidably disposed within said cylindrical bypass channel, said bypass valve configured for, upon actuation of an actuator (28, 35) coupled with said bypass valve, adjusting a flow of said working fluid through said adjustable bypass port.  See Figs. 1, 2.
Thomas discloses all the limitations of this claim except that there is not a flow path through the piston.  Aymar similarly discloses a shock absorber [Figs. 15, 17] with a cylinder (36), a piston assembly (34, 52), and a bypass valve (70) for adjusting flow through a bypass port (100, 101) fluidly coupling the tubes with a cylindrical bypass channel (38), wherein there is a flow path through the piston (52).  See Figs. 15, 17; see also col. 6, lines 43-45 (“piston 52 has a plurality of bore holes”).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include this piston flow path because through-holes in a piston (perhaps with a valve system) are very well-known and commonly employed in the art, and may be used to provide a desired damping effect.  It further ensures that there is a flow path for the damper in case the bypass ports are fully closed (perhaps unintentionally), which guarantees that the damper is always operational (i.e., always capable of performing some damping). 
Claims 2-7: see respective claims in Rejection #1, supra. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        April 22, 2021